                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Case No. 5:19-cr-00017
                                              )
FRANK JESSE AMNOTT                            )

                                             ORDER

       The defendant, Frank Jesse Amnott, by counsel, moves for a continuance of the change of

plea hearing in this case, and the government does not object. The court finds good cause to grant

the motion. Specifically, a continuance will allow additional time for further investigation prior to

proceeding with a guilty plea.

       The court further finds that the ends of justice served by the granting of the continuance

outweigh the best interest of the public and defendants in a speedy trial, pursuant to 18 U.S.C.

§ 3161(h)(7)(A) of the Speedy Trial Act.

       Accordingly, it is hereby ORDERED that the defendant’s motion for a continuance is

GRANTED and that the change of plea hearing scheduled for August 20, 2019, is continued to

December 11, 2019. The time period between August 20, 2019, and December 11, 2019, will be

excluded from the calculation of time under the Speedy Trial Act.

       The clerk is directed to send a copy of this order to all counsel of record.

       Entered: August 13, 2019.


                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




Case 5:19-cr-00017-EKD-JCH Document 26 Filed 08/13/19 Page 1 of 1 Pageid#: 50
